In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from (1) an order of the Family Court, Queens County (Tallmer, J.), dated July 10, 2003, which directed certain visitation, and (2) an order of the same court dated July 31, 2003, which directed certain visitation.
Ordered that the appeal from the order dated July 10, 2003, *367is dismissed, without costs or disbursements, as no appeal lies as of right from a nonfinal order in a family offense proceeding, and in any event, the order was superseded by the order dated July 31, 2003; and it is further,
Ordered that on the Court’s own motion, the notice of appeal from the order dated July 31, 2003, is treated as an application for leave to appeal and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order dated July 31, 2003, is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court may, in a family offense proceeding, issue a temporary order containing any provision authorized in an order issued after a hearing pursuant to Family Court Act § 842 (see Family Ct Act § 828 [1] [a]; Matter of Friedlander v Friedlander, 244 AD2d 812 [1997]). Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur.